EDWARDS, Judge.
Dewey W. Blackwell appeals a trial court judgment awarding his wife, Shirley Woods Blackwell, a separation and disposing of several ancillary matters.
A review of the record indicates that trial was had and judgment was signed on July 9, 1980. Following a motion for new trial by Dr. Blackwell and a motion to reopen the case for a specific purpose by Mrs. Blackwell, the trial court granted a rehearing for additional testimony in all areas. Trial was had on September 5, 1980. At the conclusion of trial, the district judge gave oral reasons for judgment stating that he was amending the judgment of July 9 and for counsel to “(p)repare the judgment as so amended and I will sign it.”
No judgment was ever presented to the trial court for signing. Nevertheless, at the conclusion of trial on September 5, counsel for appellant was granted an order of appeal on oral motion in open court.
LSA-C.C.P. Art. 1911 provides:
“Except as otherwise provided by law, every final judgment shall be signed by the judge. For the purpose of an appeal as provided in Article 2083, no appeal may be taken from a final judgment until the requirement of this Article has been fulfilled.”
Because no final judgment has been signed, the appeal is premature and this court has no jurisdiction. Therefore the case is remanded to the district court for further proceedings according to law, assessment of costs to await final determination.
REMANDED.